h CALOGERO, Chief Justice
concurs in the writ denial.
I would prefer to grant this application for the facts are undisputed and the trial court made a correct determination that plaintiffs are entitled to summary judgment in their nullity action, in my view.
However, because the harm in denying this application is only delay, I simply concur in the court’s action today. I believe that the district court judge who ruled that plaintiffs were entitled to summary judgment in their favor will likely render the same ultimate ruling nullifying the pro-defense jury verdict entered earlier in the case.